IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                              DIVISION ONE

 CITY OF SEATTLE,                             No. 78230-4-I

            Petitioner/Cross-Respondent,
                                              ORDER DENYING MOTION FOR
                 v.                           RECONSIDERATION, WITHDRAWING
                                              OPINION, AND SUBSTITUTING
 STEVEN GREGORY LONG,                         OPINION

            Respondent/Cross-Petitioner.


          Respondent/Cross-Petitioner Steven Long filed a motion for

reconsideration of the opinion filed on May 4, 2020. Petitioner/Cross-Respondent

City of Seattle filed a response. The court has determined that the motion should

be denied. However, the opinion should be withdrawn, and a substitute opinion

filed. Now, therefore, it is hereby

          ORDERED that the motion for reconsideration is denied; and it is further

          ORDERED that the opinion filed on May 4, 2020, is withdrawn; and it is

further

          ORDERED that a substitute opinion shall be filed.